Per curiam.
Petitioner Jean Carleen Marcantonio was suspended from the practice of law for 30 months pursuant to her Petition for Voluntary Discipline in which she admitted violating Standard 65 (D) (concerning the proper maintenance of an escrow account for client funds) of Bar Rule 4-102 (d). In its order accepting her petition, this Court ruled that Marcantonio may be reinstated after taking the Georgia Multi-State Professional Responsibility Examination (“MPRE”) no earlier than two years following the Court’s October 6, 1997 order; receiving a passing grade; and presenting certification of her compliance to the Review Panel. See In the Matter of Marcantonio, 268 Ga. 457 (491 SE2d 49) (1997).
The instant matter is before the Court on Marcantonio’s Notice of Compliance and Petition for Reinstatement filed on May 15, 2000. In her petition for reinstatement, Marcantonio avers that she sat for the MPRE on August 13, 1999 and received a score of 94; that she forwarded the results to the Office of General Counsel of the State Bar; and that the State Bar responded by stating that it did not object to Marcantonio’s sitting prematurely for the MPRE as the interval was not that great. The State Bar replied to Marcantonio’s *160petition by stating that it had no objection to review and recommendation by the Review Panel of Marcantonio’s petition as mandated by the Court’s order. On September 13, 2000, the Review Panel filed its report, finding and concluding that Marcantonio has complied with the conditions for readmission to practice, and recommending that the Court enter an order allowing Marcantonio’s readmission to practice law in the state of Georgia.
Decided November 13, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
It appears that Marcantonio has met the condition imposed for approval of her petition for reinstatement and, accordingly, this Court hereby adopts the recommendation of the Review Panel and approves Marcantonio’s petition for reinstatement. We therefore order that Jean Carleen Marcantonio be reinstated as an attorney licensed to practice law in the State of Georgia.

Petition for Reinstatement accepted.


All the Justices concur.